ACCEPTED
                                                                                             03-14-00112-CV
                                                                                                     8418545
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       12/31/2015 9:32:10 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK



                  03-14-00112-CV                                       FILED IN
__________________________________________________________________
                                                   3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                12/31/2015 9:32:10 AM
                              COURT OF APPEALS
                                                                   JEFFREY D. KYLE
                                                                         Clerk
               THIRD DISTRICT OF TEXAS AT AUSTIN
__________________________________________________________________

                                DR. JAMES JONES

                                                                          Appellant,

                                         v.

                         ANGELO STATE UNIVERSITY

                                                           Appellee.
__________________________________________________________________
                 Appeal from 340th Judicial District Court,
      Tom Green County, Hon. Jay Weatherbee presiding (No. C-110-272)
 __________________________________________________________________

           UNOPPOSED MOTION TO EXTEND FILING DATE
                   FOR MOTION FOR REHEARING
__________________________________________________________________

             This Court issued its Judgment on December 23, 2015, and motions

for rehearing are due on January 7, 2016.

             Now Appellant hereby requests a 30-day extension of this deadline to

February 6, 2016. This will be the first extension of this deadline. Appellant

seeks this extension because his lead counsel faces deadlines in other cases, as

follows:

                                            1
            a.    January 5, 2016: Reply Brief in No. 02-15-00268-CV; Molly
                  Bellefeuille, DVM v. Equine Sports Medicine & Surgery,
                  Weatherford Division, PLLC, Second Court of Appeals; and

            b.    January 6, 2016: Petition for Review in No. 02-14-00259-CV;
                  1707 New York Ave., LLC v. City of Arlington, Second Court of
                  Appeals;

            Accordingly, Appellant respectfully requests that the deadline for his

motion for rehearing be extended to February 6, 2016.

                                      Respectfully submitted,

                                      /s/ Frank Gilstrap              07964000
                                      Hill Gilstrap, PC
                                      1400 W. Abram
                                      Arlington, Texas 76013
                                      817-261-2222
                                      817-861-4685 fax
                                      fgilstrap@hillgilstrap.com

                                      ATTORNEY FOR APPELLANT



                      CERTIFICATE OF CONFERENCE

            I have conferred with the Appellees’ counsel, who stated that he does

not oppose the requested extension.

                                      /s/ Frank Gilstrap




                                        2
                         CERTIFICATE OF SERVICE

            On December 28, 2016, a copy of the foregoing Motion to Extend for

Rehearing was served on the following counsel of record:

            James C. Todd
            Assistant Attorney General
            Texas Attorney General’s Office
            General Litigation Division
            P.O. Box 12548, Capitol Station
            Austin, Texas 78711-2548


                                     /s/ Frank Gilstrap




                                        3